Citation Nr: 0709816	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  06-17 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement for an effective date prior to February 12, 2001 
for the grant of service connection for bilateral 
sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from February 1944 until June 
1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The evidence of record discloses that the veteran raised a 
claim of clear and unmistakable error (CUE) in the prior 
December 1961 rating decision which denied his claim for 
service connection for bilateral sensorineural hearing loss.  
The RO has not yet adjudicated this issue. As such, this 
matter is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not appeal an August 1949 RO decision and 
a September 1993 Board decision denying service connection 
for bilateral sensorineural hearing loss.  

2.  A VA medical examination dated February 12, 2001 provided 
the first diagnosis of hearing loss with a nexus to military 
service.

3.  The veteran's application for service connection for 
hearing loss was received by the RO in February 2003.

4.  A formal or informal claim for service connection for 
bilateral sensorineural hearing loss was not received between 
the date of the notification of the September 1993 Board 
decision that denied service connection for bilateral 
sensorineural hearing loss and the February 12, 2001 VA 
medical examination which provided the first nexus to 
military service.





CONCLUSION OF LAW

The criteria for an effective date prior to February 12, 
2001, for the grant of service connection for bilateral 
sensorineural hearing loss have not been met. 38 U.S.C.A. 
§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.151, 3.155, 3.157, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board granted the veteran's claim for service connection 
for bilateral sensorineural hearing loss in a June 2005 
decision and the RO implemented the grant of service 
connection in a January 2006 rating decision.  A 50 percent 
rating evaluation was assigned under 38 C.F.R. § 4.87, 
Diagnostic Code 6100 and an effective date of February 12, 
2001 was assigned.  The veteran seeks an earlier effective 
date for the grant of service connection for bilateral 
sensorineural hearing loss and contends that the June 1949 
date of his initial application for bilateral sensorineural 
hearing loss should serve as the effective date.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the evidence 
does not support the veteran's contention, and the appeal 
will be denied - no formal or informal claim of service 
connection for bilateral sensorineural hearing loss was 
received prior to February 12, 2001.

The critical evidence in a case involving a petition for an 
earlier effective date is that which bears upon (1) the date 
of receipt of the claims; (2) whether, should such claims 
have been denied, the claimant continued to seek review of 
VA's decision in accordance with the applicable law.  Under 
VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual. 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  When a request is made by a 
person claiming or applying for, or expressing an intent to 
claim or apply for benefits under laws administered by the 
VA, the VA will furnish the appropriate form. 38 U.S.C.A. 
§ 5102(a); 38 C.F.R. § 3.150(a).  Furthermore, any 
communication or action, indicating an intent to apply for 
one or more benefits from a claimant may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. 38 C.F.R. 
§ 3.155(a).

In addition, a report of an examination or hospitalization 
which meets the requirements of 38 C.F.R. § 3.157 will be 
accepted as an informal claim for benefits. 38 C.F.R. 
§ 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim 
for compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service- 
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by the VA will be 
accepted as informal claim for increased benefits or as an 
informal claim to reopen.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later." 38 C.F.R. 
§ 3.400.

The veteran initially applied for service connection for 
bilateral sensorineural hearing loss in June 1949.  The RO 
denied the claim in an August 1949 rating decision.  The 
veteran did not appeal the decision and as such it is final. 
38 C.F.R. § 20.1103.  Subsequently, the RO denied the 
veteran's petition to reopen his claim for service connection 
for hearing loss in rating decisions dated in April 1956, 
August 1961, December 1961 and February 1962.  The veteran 
did not appeal any of these decisions and as such these 
decisions became final.  Id.



After the February 1962 rating decision, the veteran did not 
seek to reopen his claim for service connection again until 
December 1990.  The RO denied the claim in a February 1991 
rating decision.  The veteran appealed the claim to the Board 
which continued the denial of benefits in a December 1991 
decision.  The veteran appealed this decision to the U.S. 
Court of Appeals for Veterans Claims (CAVC) which remanded 
the appeal to the Board in a March 1993 order.  The Board 
again denied the claim in September 1993.  The veteran did 
not further appeal the claim and the claim became final.  
38 C.F.R. §§ 20.1100, 20.1104.

Subsequently, the veteran filed a claim for service 
connection for hearing loss which was received by the RO on 
February 26, 2003.  The RO denied service connection in an 
August 2003 rating decision.  The veteran appealed the 
decision to the Board.  The Board granted service connection 
for bilateral sensorineural hearing loss in a June 2005 
decision.  This grant of benefits was implanted in a January 
2006 rating decision.  

The veteran is correct in his assertion that he had prior 
claims for service connection for hearing loss.  However, 
these claims have been decided and have become final and are 
no longer the appropriate point from which to determine the 
effective date of an award.  

As discussed above, the effective date for a claim to reopen 
after final disallowance is the date of the claim to reopen 
or the date entitlement arose, whichever is later.  In this 
case, the date of the claim to reopen is February 26, 2003, 
the date the RO received the veteran's request to reopen his 
claim for service connection for impaired hearing.  
Entitlement for the benefit arose February 12, 2001, the date 
of the VA examination.  





Prior to that date, the veteran applied for non-service 
connected pension in December 1999; however, no mention of 
hearing loss was made at that time.  Even assuming this 
application includes a claim for service connection for 
hearing loss, an earlier effective date is not warranted as 
the effective date is the date of the receipt of the claim or 
the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400.  There are no other formal or informal claims to 
reopen the claim for service connection for bilateral 
sensorineural hearing loss between the September 1993 Board 
decision and the December 1999 application for pension and as 
such an earlier effective date is not warranted.

The Board has considered the veteran's contention to the 
effect that he had been diagnosed as early as 1947 and the 
effective date therefore should be that of his original 
application in 1949.  However, as alluded to above, the law 
presently and at all times relevant to this decision is clear 
as to the finality of decisions rendered by agencies of 
original jurisdiction. See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400; see Sears v. Principi, 16 Vet. App. 244, 247-248 
(2002).  Therefore, the Board concludes that there is no 
basis for an effective date prior to February 12, 2001. 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, it has been 
specifically held that the provisions of the VCAA are not 
applicable in cases which are decided as a matter of law, and 
not the underlying facts, or development of facts. Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002); See also Smith v. 
Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA not applicable where law, not 
factual evidence, is dispositive).

Because the appeal fails as a matter of law, no further 
action under the VCAA is warranted.  There is no basis for 
the assignment of an effective date earlier than February 12, 
2001, and the claim is denied.



ORDER

An effective date prior to February 12, 2001 for service 
connection for bilateral sensorineural hearing loss is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


